This is an attempted appeal from a judgment of conviction rendered in the county court of Pawnee county on the 4th day of September, 1922. The plaintiffs in error were charged with the unlawful manufacture of whisky, and upon a joint trial each was found guilty, and punishment assessed as above stated.
While the case-made contains no copy of the journal entry of judgment, it appears that the judgment was rendered on the 4th day of September, 1922. The petition in error and case-made were not filed in this court, until the 4th day of January, 1923, 122 days after the rendition of the judgment. The longest period of time in which an appeal may be lodged in this court from a conviction for a misdemeanor is 120 days after the rendition of the judgment. Section 2808, Compiled Statutes 1921. *Page 150 
The appeal not having been lodged in this court within the time allowed by statute, this court has never acquired jurisdiction to decide the case on its merits. The appeal is dismissed.